DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (9,291,364) in view of Videto et al (8,206,147).  Okamoto et al discloses a gas manifold (22) installable in a combustion apparatus (1) to distribute fuel gas to a plurality of burners (21) for burning the fuel gas included in the combustion apparatus, the plurality of burners being grouped into a plurality of burner sets (F1, F2, F3), the combustion apparatus performing stepwise switching of the number of burners to burn the fuel gas by causing each of the plurality of burner sets to burn the fuel gas (SEE column 6, line 60 – column 7, line 24), the gas manifold includes a main channel (23) configured to allow passage of the fuel gas fed from outside, a plurality of distribution chambers (unnumbered, but shown in Figure 5) each located for a corresponding burner set of the plurality of burner sets, the plurality of distribution chambers being configured to receive, from the main channel, the fuel gas to be fed to the plurality of burners in the plurality of burner sets (SEE Figures 1, 3, 5 and 6), a plurality of nozzles (SEE the ends of burners 21) each located for a corresponding burner of the plurality of burners, the plurality of nozzles being configured to feed the plurality of burners with the fuel gas flowing into the plurality of distribution chambers, a plurality of distribution channels branching from the main channel and connecting the main channel to the plurality of distribution chambers (SEE Figure 5), and a plurality of on-off valves (SV1, SV2, SV3) each located at a corresponding distribution channel of the plurality of distribution channels to open or close the corresponding distribution channel, wherein the plurality of distribution chambers include a maximum distribution chamber and distribution chambers other than the maximum distribution chamber, and the maximum distribution chamber includes more burners (F3) in the corresponding burner set than each of the other distribution chambers. Okamoto et al does not particularly provide a teaching of a flow guide as claimed by the applicants invention. Videto et al also teaches a heating apparatus which includes a gas manifold (38) which distributes gas to multiple burners (44A-44E), the main channel includes a flow guide (58) configured to guide the fuel gas toward a maximum distribution channel being a distribution channel and the flow guide narrows the main channel to reduce the fuel gas flowing into distribution channels other than the maximum distribution channel (SEE Figure 3, where the maximum distribution channel would be the one associated with burner 44A). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the main channel of fuel gas flow of Okamoto et al to include a flow guide as was already known in the art and taught by Videto et al for the purpose of more effectively moderating the fuel flow to the various burner groups after the burners associated with the maximum distribution chamber and arrived at the applicants claimed invention. In re claim 2, Okamoto et al as modified by Videto et al would meet the limitations of the applicants claimed invention since the main channel (23) of Okamoto et al would include a part which is narrowed by the flow guide (58) of Videto et al such that the narrowed part has a channel area larger than a total opening area of the distribution channels other than the maximum distribution channel at branches of the other distribution channels from the main channel (the opening area is being interpreted as the narrow openings from channel (23) into the distribution channels leading to burners F1, F2, F3 such that the area of the main channel area is larger than the total of the three openings into the burners, SEE Figures 5a-c of Okamoto et al). In re claim 3, Okamoto et al as modified by Videto et al meets the limitations of the applicants invention of a branch of the maximum distribution channel (that which leads to burner group F3 of Okamoto et al) from the main channel (23) is disposed at an outer side of branches of the other distribution channels from the main channel (SEE Figures 5 & 6 of Okamoto et al), and the fuel gas flows into the main channel (23) through an inlet located between the branch of the maximum distribution channel (SEE F3)from the main channel and a branch of a distribution channel (SEE burners of F1) next to the maximum distribution channel from the main channel. In re claim 4, Okamoto et al as modified by Videto et al meets the limitation of the applicants claimed invention since Okamoto et al discloses of the plurality of distribution chambers there includes a minimum distribution chamber (which is evidenced by burner set F1) and distribution chambers (evidenced by burner set F2) other than the minimum distribution chamber, and the minimum distribution chamber includes fewer burners in the corresponding burner set than each of the other distribution chambers, and the minimum distribution chamber is connected to a minimum distribution channel being a distribution channel included in the plurality of distribution channels, and the minimum distribution chamber branches from the main channel at a most upstream position of a plurality of distribution channels branching from the main channel downstream from the flow guide (SEE Figure 6 where, the burner set F1 is upstream of burner set F2).    

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al in view of Videto et al as applied to claim 1 above, and further in view of JP 08-086416 (JP ‘416). Okamoto et al as modified by Videto et al disclose the applicants primary inventive concept of a gas manifold which distributes fuel gas flowing through an inlet to a plurality of distribution chambers to control the use of multiple burner groups and while Okamoto et al provides the teaching of a gas manifold, it is only illustrated schematically. It is commonly known in the art for a gas manifold to have a main channel which is defined by a manifold cover which is taught by JP ‘416 in Figures 3, 5 and 8 (SEE for example element 111) placed over a channel groove on a manifold body, such that it would be within the level of ordinary skill in the art to recognize that the resultant structure meets the limitations of defining a plurality of distribution chambers wherein the fuel gas flowing into the main channel through an inlet that is open from the manifold body to the manifold cover, and the plurality of distribution channels are open in the channel groove nearer a bottom of the channel groove than the manifold cover.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s amendment to claim 4 has been fully considered and is sufficient to overcome the previously cited objection to the drawings.  The objection of the drawings have been withdrawn. Applicant's arguments filed 4/27/2022 with regards to the rejection of claims 1-4 under 35 USC 103 as being unpatentable over Okamoto et al in view of Videto et al and the rejection of claims 5-6 as being unpatentable over Okamoto et al in view of Videto et al and further in view of JP 08-086416 have been fully considered but they are not persuasive. The applicant argues against the examiners interpretation of the claimed “flow guide” which allows a fuel gas to flow into the maximum distribution channel while suppressing the fuel gas flowing into the distribution channels other than the maximum distribution channel.  The applicant argues that in contrast the shutoff valve of Videto merely alternatively switches between an open and close state between burner 44A (which would correspond to the maximum distribution channel) and the other burners 44B-44E (which would correspond to the other distribution channels).  The examiner maintains the position that the applicants “flow guide” allowing a fuel gas to flow into the maximum distribution channel is the same as the shutoff valve (58) of Videto allowing a fuel gas to flow into the passage that leads to burner 44A, while at the same time the “flow guide” suppresses (ie: holds back) the fuel gas from flowing into the other distribution channels in the same way that the shutoff valve (58) of Videto prevents the fuel gas from flowing into the other passages leading to burners (44B-44E).  It appears that there is no structural difference between these ideas.  
The applicant further argues that the fuel gas flows supplied from the plurality of burners of Videto are designed to be equal as opposed to the applicants invention in which the other distribution channels are different.  The examiner reminds the applicant that Videto is not being introduced as a reference for the limitation with regards to the various distribution channels, as this is taught by the primary reference of Okamoto et al which discloses burners (F1-F3) of various distribution channels, but is instead being introduced for the placement of the flow guide (shutoff valve 58) such that when combined with Okamoto et al, allows the flow of fuel gas to either the maximum distribution channel burner of Okamoto or the remaining various distribution channel burners of Okamoto, which is isolating one set of burners over the remaining burners.
The applicant further argues that the present invention addresses the specific issue in a device structure including a plurality of channels corresponding to a plurality of sets having a different number of burners, the examiner maintains that Okamoto also discloses a device structure which includes a plurality of channels corresponding to a plurality of sets having a different number of burners in burner sets (F1-F3) for example.  Videto provides the teaching of a flow guide in the form of a shutoff valve (58) which is used to provide fuel and thus control the firing rates associated with the distribution of fuel to a plurality of burners.  The examiner maintains that combining such a flow guide into the burner structure of Okamoto would have been within the level of ordinary skill in the art and obvious to do so to control the firing rates of the burners of Okamoto thus arriving at the applicants claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             June 9, 2022